Exhibit 10.58

MOLECULAR DEVICES CORPORATION

NON-EMPLOYEE DIRECTOR
CASH COMPENSATION ARRANGEMENTS
(Effective May 11, 2006)

          The following are the cash compensation arrangements for non-employee
directors of the Board of Directors (the “Board”) of Molecular Devices
Corporation (“Molecular Devices”). Directors who are employees of Molecular
Devices do not receive compensation for their service on the Board and shall
receive compensation only in their capacities as employees. The cash
compensation arrangements are as follows:

          1.     Each non-employee director is entitled to receive an annual
retainer fee of $15,000 as compensation for his or her service to the Board;

          2.      Each non-employee director is entitled to receive, in addition
to his or her Board annual retainer  fee, $1,500 for each Board meeting attended
in person by such director and $750 for each meeting attended via
teleconference;

          3.     Each member of the Audit Committee, the Compensation Committee
and Nominating Committee is entitled to receive, in addition to his or her Board
annual retainer fee and Board attendance fees, $1,000 for each committee meeting
attended in person and $500 for each meeting attended via teleconference;

          4.     The chairs of the Audit Committee and the Compensation
Committee of the Board are entitled to receive, in addition to their respective
Board annual retainer fees and all meeting attendance fees, a supplemental
annual retainer fee of $5,000 and $3,000, respectively; and

          5.     Any non-employee director designated “Lead Independent
Director” of the Board is entitled to receive, in addition to his or her Board
annual retainer fee and all meeting attendance fees, a supplemental annual
retainer fee of $5,000.

          Notwithstanding the foregoing, the maximum annual retainer fees that
may be earned by any non-employee director shall not exceed $20,000 in the
aggregate. 

          In addition to the foregoing, each non-employee director may be
reimbursed for out-of-pocket and travel expenses incurred in connection with
attendance at Board and committee meetings. 

--------------------------------------------------------------------------------